        Case 1:17-cv-03139-LGS-SDA Document 473 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                             :
JAMES CONTANT, et al.,                                       :
                                                             :
                                    Plaintiffs,              :
                          v.                                 :
                                                                 Case No. 1: 17-cv-03139-LGS-SDA
                                                             :
BANK OF AMERICA
                                                             :
CORPORATION, et al.,
                                                             :
                                    Defendants.              :
                                                             :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                     X X X X X X X X ORDER FOR WITHDRAWAL OF COUNSEL
         NOTICE AND [PROPOSED]

                    PLEASE TAKE NOTICE that, upon the annexed declaration, and subject to the

approval of the Court, Nikolai Krylov hereby withdraws as counsel for defendants Barclays

Bank PLC and Barclays Capital Inc. and shall be removed from the Case Management/Electronic

Case Files (CM/ECF) service list in the above-captioned action. David H. Braff, Matthew A.

Schwartz, Matthew A. Peller, and Jacob B. Lieberman of Sullivan & Cromwell LLP will continue

to represent Barclays Bank PLC and Barclays Capital Inc. in this proceeding.

Dated: New York, New York
       March 31, 2021

                                                                 /s/ Nikolai Krylov
                                                                 Nikolai Krylov
                                                                 SULLIVAN & CROMWELL LLP
                                                                 125 Broad Street
                                                                 New York, New York 10004
                                                                 krylovn@sullcrom.com
                                                                 Telephone: (212) 558-4000
So Ordered.                                                      Facsimile: (212) 558-3588

Dated: April 1, 2021
       New York, New York
